Title: From David Humphreys to Henry Emanuel Lutterloh, 21 December 1782
From: Humphreys, David
To: Lutterloh, Henry Emanuel


                        
                            Sir
                             Decr 21st 1782
                        
                        The General wishes you to make to him a return of the Riding Horses of the Army, which
                            draw forage; also an Estimate of the Forage which will be required to feed them, in order to transmit to Philadelphia. I
                            am Sir Your Most Hble Servt
                        
                            D. Humphrys A.D.C.
                        
                    